DETAILED ACTION
The papers submitted on 21 June 2022, amending claims 1, 45-46, and withdrawn claims 16, 31, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 36, and 41-49 rejected under 35 U.S.C. 103 as being unpatentable over Weeks (US 5,164,255 A) in view of Kweder (US 2011/0064908 A1).
Regarding claim 1, Weeks discloses a method for fabricating a composite part (title/abstract), the method comprising: 
reducing a bulk factor of chips of chopped fiber while forming the chips into a pre- consolidated charge (3:24-44);
separating portions comprising shaped volumetric charges from the pre-consolidated charge (3:45+); and 
compression molding the shaped volumetric charges by flowing chopped fiber within the receptacle of the die (3:61-4:12).  
Weeks does not appear to expressly disclose separating portions comprising shaped volumetric charges from the preform such that each shaped volumetric charge individually corresponds with a shape and size of a corresponding receptacle of a die; and
each volumetric charge has a mass equal to a mass of a composite part that will be made therefrom.
However, Kweder discloses a method of forming fiber reinforced composite parts from quasi-isotropic laminate (title/abstract) where near-net-shaped preforms, equated with the claimed shaped volumetric charge, are cut out from a pre-consolidated sheet, folded and compression molded (FIG. 4-7; ¶¶ 32+, 48+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Weeks to include cutting/trimming of Kweder, in order to form the composites in a known manner with expected results and because the consolidated preforms of Weeks may have contoured surfaces that are difficult to form from sheet moldings. Additionally, the skilled artisan that the “near-net-shaped preforms” of Kweder would correspond with the shape and size of the dies and have an equal mass to the resulting composite part.
Regarding claim 2, Weeks suggests the pre-consolidated charge has a bulk factor between one and two (3:30+, 4:20+, 4:45+, 5:21+).
Regarding claim 6, modified Weeks suggest compression molding comprises disposing each of the shaped volumetric charges at a corresponding receptacle of the die (Weeks 3:61+; Kweder ¶¶ 32+, 38+).
Regarding claim 7, modified Weeks suggests placing the each of the shaped volumetric charges flush against walls of a corresponding receptacle (Weeks 3:61+; Kweder ¶¶ 32+, 38+).
Regarding claim 8, modified Weeks suggests melting the shaped volumetric charges into molten chopped fiber comprising discontinuous fibers and thermoplastic (Weeks 3:12+, Kweder ¶ 29).
Regarding claim 9, Kweder suggests near-net-shaped preforms which each have the same volume as a composite part that they will be compression molded to form (¶ 35, MPEP § 2144.05).  
Regarding claim 10, modified Weeks suggest compression molding the molten chopped fiber into shapes defined by corresponding receptacles, and cooling the molten chopped fiber into composite parts (Weeks 3:61+; Kweder ¶ 29). 
Regarding claim 36, Kweder suggests aircraft components (¶¶ 11-12, 24).
Regarding claim 42 and 44, Weeks discloses reducing the bulk factor at pressures of 7 psi and temperatures of 165-280º C. (Examples 1-4) The skilled artisan would recognize that the pressure and/or temperature would be dependent on the shape and composition of the chips and as such would optimize the pressure and/or temperature such that desired level of consolidation is achieved. As such the claimed 20-500 psi and 600-800º F. are result effective variables that would be obvious to the skilled artisan during routine experimentation.
Regarding claim 43, Weeks suggests reducing the bulk factor at temperatures above a melting point of the thermoplastic and below a degradation temperature of a thermoplastic in the chips (3:24+; Examples 1-4).
Regarding claim 45-46, Kweder suggests stamping or trimming (¶¶ 32+, 38+).
Regarding claim 47, modified Weeks suggests the shaped volumetric charges do not protrude from receptacles of the die (Weeks 3:61+; Kweder FIG. 4-7; ¶¶ 32+, 48+).  
Regarding claim 48, Weeks suggests the compression molding is performed at a temperature above a melting point of the thermoplastic and below a degradation temperature of a thermoplastic in the chips (3:61+).  
Regarding claim 49, Weeks suggests compression molding at 2500 psi (3:61+), which overlaps the claimed range (MPEP § 2144.05).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks (US 5,164,255 A) in view of Kweder (US 2011/0064908 A1) as applied to claim 1 above, further in view of Boursier (US 9,724,854 B2). 
Regarding claim 3, Weeks does not appear to expressly disclose reducing the bulk factor within a mold.
However, Boursier a method for molding chopped fiber composites (title/abstract) in which reducing the bulk factor comprises placing the chips of chopped fiber into a preform tool 22 or mold (FIG. 1; 9:3+)..
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Weeks to include reducing the bulk factor into preforms in a mold, in order to allow for marginal pre-shaping in a manner known in the art.
Regarding claim 4, Boursier suggests reducing the bulk factor further comprises applying heat and pressure that plastically deforms the chips into a pre-consolidated charge that conforms with the mold (9:47+).
Regarding claim 5, Boursier suggests comprises removing the pre-consolidated charge from the mold (9:47+).
Response to Arguments
Applicant’s amendments and/or arguments, see pp. 2-10, filed 21 June 2022, with respect to the rejections of claims 1-10, 36, 41-49 under 35 U.S.C. 103 over Boursier and Kweder have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weeks (US 5,164,255 A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742